                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE

DAVID OVERHOLT,                                  )
                                                 )
               Plaintiff,                        )
                                                 )
v.                                               )       No.:    3:18-CV-340-TAV-HBG
                                                 )
KNOX COUNTY JAIL,                                )
                                                 )
               Defendants.                       )


                                MEMORANDUM OPINION

       This is a pro se prisoner’s complaint for violation of 42 U.S.C. § 1983. On October

10, 2018, the Court entered an order providing that Plaintiff would have thirty days from

receipt of the order to return a signed and completed form complaint to the Clerk’s office

[Doc. 4 p. 2].1 Far more time has passed, and Plaintiff has not complied with this order or

otherwise communicated with the Court. Accordingly, for the reasons set forth below, this

matter will be DISMISSED due to Plaintiff’s failure to prosecute and failure to comply

with the Court’s orders.

       Rule 41(b) of the Federal Rule of Civil Procedure gives this Court the authority to

dismiss a case for “failure of the plaintiff to prosecute or to comply with these rules or any

order of the court.” See, e.g., Nye Capital Appreciation Partners, L.L.C. v. Nemchik, 483

F. App’x 1, 9 (6th Cir. 2012); Knoll v. Am. Tel. & Tel. Co., 176 F.3d 359, 362–63 (6th Cir.




       1
         Also, on July 23, 2018, the Court sent Plaintiff a notice regarding the requirement that he
notify the Court of any change in address [Doc. 3].
1999). The Court considers four factors when considering dismissal under Fed. R. Civ. P.

41(b):

                (1) whether the party’s failure is due to willfulness, bad faith,
                or fault; (2) whether the adversary was prejudiced by the
                dismissed party’s conduct; (3) whether the dismissed party was
                warned that failure to cooperate could lead to dismissal; and
                (4) whether less drastic sanctions were imposed or considered
                before dismissal was ordered.

Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005); see Reg’l Refuse Sys., Inc. v.

Inland Reclamation Co., 842 F.2d 150, 155 (6th Cir. 1988).

         With respect to the first factor, the Court finds that Plaintiff’s failure to respond to

or comply with the Court’s previous order is due to Plaintiff’s willfulness or fault, as it

appears that Plaintiff received the Court’s order, but did not comply therewith.

         With respect to the second factor, the Court finds that Plaintiff’s failure to comply

with the Court’s order has not prejudiced Defendant.

         With respect to the third factor, the Court warned Plaintiff that the Court would

dismiss the case if Plaintiff did not timely comply with the Court’s previous order [Doc. 5

p. 4].

         Finally, with respect to the fourth factor, the Court finds that alternative sanctions

would not be effective, as Plaintiff was a prisoner seeking leave to proceed in forma

pauperis in this action [Doc. 4] and Plaintiff is not responding to the Court’s order or

otherwise communicating with the Court.

         For the reasons set forth above, the Court concludes that the relevant factors weigh

in favor of dismissal of Plaintiff’s action pursuant to Rule 41(b). Erby v. Kula, 113 F.
                                                2
App’x 74, 76 (6th Cir. 2004 (affirming district court’s dismissal of civil rights complaint

for want of prosecution where the plaintiff did not comply with deficiency order that

warned the plaintiff that failure to comply would result in dismissal of the case).

Accordingly, this action will be DISMISSED for want of prosecution pursuant to Rule

41(b).

         The Court CERTIFIES that any appeal from this action would not be taken in good

faith and would be totally frivolous. Fed. R. App. P. 24.

         AN APPROPRIATE ORDER WILL ENTER.


                                   s/ Thomas A. Varlan
                                   CHIEF UNITED STATES DISTRICT JUDGE




                                            3
